Exhibit 10.8

SIXTH AMENDMENT TO PURCHASE CONTRACT

THIS SIXTH AMENDMENT TO PURCHASE CONTRACT (“SIXTH Amendment”) is made effective
as of November 9, 2012, by and between TWIN CITY CROSSING, LLC, (“Seller”) and
WHEELER INTERESTS, INC. (“Purchaser”).

RECITALS:

Whereas, Seller and Purchaser previously entered into that certain Purchase
Contract, dated June 11, 2012, as amended by First Amendment to Purchase
Contract, dated July 26, 2012, as further amended by Second Amendment to
Purchase Contract, dated August 9, 2012, as further amended by Third Amendment
to Purchase Contract, dated August 16, 2012, as further amended by Fourth
Amendment to Purchase Contract, dated August 30, 2012, as further amended by
Fifth Amendment to Purchase Contract, dated October 12, 2012 (as amended, the
“Agreement”) for the sale of the Property as defined in the Agreement,
including, without limitation, certain real property and improvements located in
the Town of Batesburg-Leesville, County of Lexington, South Carolina;

WHEREAS, Purchaser and Seller desire to amend the Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, Purchaser and Seller
hereby undertake and agree as follows:

1. Defined Terms. Terms defined in the Agreement shall have the same meanings in
this SIXTH Amendment unless specifically codified herein.

2. Closing Date. The Closing Date shall be on or before December 15, 2012.

3. Estoppel of Bi-Lo. The draft Estoppel Certificate of Bi-Lo in its current
form, attached as Exhibit A, is acceptable to Purchaser. Any items of repair or
maintenance listed in Section 7 (a), (b) or (c) on the current draft of such
Estoppel Certificate of Bi-Lo shall be the sole responsibility of Purchaser.

4. Guarantee Estoppel of Ahold. Seller has not been able to obtain a lease
guarantee estoppel agreement from Ahold. Purchaser and Seller agree that Seller
has utilized commercially reasonable efforts to obtain the guarantee estoppel
agreement of Ahold and Seller has satisfied Section 7 H of the Agreement as it
pertains to the covenant of Seller to obtain a lease guarantee estoppel from
Ahold.

5. Deposit. Purchaser and Seller agree that Purchaser shall direct the Escrow
Agent to transfer Ten Thousand and 00/100 Dollars ($10,000.00) to Seller.
Notwithstanding any other provision of the Agreement, the Purchaser and Seller
agree that such Ten Thousand and 00/100 Dollars ($10,000.00) shall be
non-refundable to Purchaser.



--------------------------------------------------------------------------------

6. Execution by Facsimile/Counterparts. Execution of this instrument may be
evidenced by facsimile signature which shall be deemed an original for all
purposes. To facilitate execution, this SIXTH Amendment may be executed in as
many counterparts as may be required; and it shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on one or more such counterparts. All
counterparts shall collectively constitute a single agreement.

7. Agreement Remains in Effect. Subject to the specific amendments and
agreements set forth in this SIXTH Amendment, the Agreement shall remain in full
force and effect without modification.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this SIXTH Amendment to be
signed as of the date first above written.

 

SELLER:     TWIN CITY CROSSING, LLC, a Georgia limited liability company     By:
Du Rhone Group, Ltd., its Manager       By:  

/s/ Neil R. Smith

      Neil R. Smith       Executive Vice President PURCHASER:     WHEELER
INTERESTS, INC.     By:  

/s/ Jon S. Wheeler

    Name:  

Jon S. Wheeler

    Its:  

President/CEO